Citation Nr: 1416639	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-38 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2004 to December 2005.  The Veteran had a prior period of active duty for training (ACDUTRA) from April 9, 1981 to July 9, 1981.

This appeal to the Board of Veterans' Appeals (Board) is from August 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction currently resides in Seattle, Washington.

In August 2013, the appellant attended a Video Conference hearing before the undersigned.  The hearing transcripts are of record.  

A review of the appellant's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

In this decision, the Board reopens the service connection claim for a hearing loss disability.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO, in pertinent part, denied service connection for a hearing loss disability.

2.  The evidence received since the September 2006 rating decision relates to unestablished facts necessary to substantiate the service connection claim for a hearing loss disability.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013).

2.  New and material evidence has been received since the September 2006 rating decision to reopen a service connection claim for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist appellants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Given the Board's favorable disposition of the petition to reopen the claim for a hearing loss disability, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

New and Material Claim

Regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In general, RO rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160.  An appeal is initiated by the filing of a notice of disagreement (NOD) within one year from notification of a rating decision; however, the decision becomes final and binding if the appeal is not perfected within the allotted time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d).

Service connection for a hearing loss disability was previously denied in September 2006.  The Veteran expressed disagreement in June 2007, and a statement of the case was issued in January 2008.  The Veteran did not perfect the appeal, therefore, the September 2006 rating decision became final.  38 C.F.R. § 20.1103.

As the last final disallowance of the appellant's service connection claim for a hearing loss disability is the September 2006 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received.

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the final September 2006 rating decision, there was no evidence that the appellant's right ear hearing loss was aggravated beyond normal progression by his military service.  There was also no evidence of a current left ear hearing loss disability for VA purposes.  Thus the claim was denied.

The evidence received since the final September 2006 decision includes the appellant's May 2009 lay statement and August 2013 hearing testimony describing his exposure to loud noises in service and his subsequent symptoms of increased hearing difficulty.  This statement constitutes new and material evidence sufficient to reopen the service connection claim because it was not previously of record and it indicates the appellant's hearing loss may have been aggravated in service due to noise exposure.  

The evidence received since the final September 2006 decision also includes a September 2012 VA audiology examination with puretone thresholds, in decibels, as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
90
90
80
90
110
Left 
15
20
60
60
60

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  Per this provision, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The September 2012 VA audiology examination report constitutes new and material evidence sufficient to reopen the service connection claim because it was not previously of record and it indicate the appellant has a current left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  

Overall, the evidence received since the final September 2006 decision raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a hearing loss disability.  Accordingly, the claim is reopened.  


ORDER

As new and material evidence has been received, the claim for service connection claim for a hearing loss disability is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The Board finds that additional evidentiary development is necessary in order to address the merits of entitlement to service connection for a hearing loss disability.

Upon review of the September 2012 VA audiology examination report, and accompanying addendum opinion, clarification is needed as to the etiology of the appellant's hearing loss.  Further, the addendum opinion incorrectly asserts there was no change in the appellant's hearing due to military noise exposure.  However, upon review of the audiometric data from the appellant's first period of active duty for training, from April 9, 1981 to July 9, 1981 and his second period of active duty service from August 2004 to December 2005, the Board finds the puretone thresholds are different, suggesting a change.  Accordingly, an additional clarifying addendum opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2013).  

Inasmuch as the case is being remanded for an addendum opinion, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records dated since March 2013 and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  After all records have been obtained and associated with the claims file, refer the claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the appellant's hearing loss disability.  The examiner should review the record again and notate in the report that the record has been reviewed.  

Thereafter, as to the appellant's period of active duty for training (ACDUTRA), from April 9, 1981 to July 9, 1981, the examiner is to provide an opinion as to the following:  

(a)  whether it is at least as likely as not (a 50 percent or greater probability) the hearing loss disability pre-existed (had its onset prior to) the appellant's period of ACDUTRA from April 9, 1981 to July 9, 1981.

(b)  If a hearing loss disability pre-existed the appellant's period of ACDUTRA, then determine whether it is at least as likely as not (a 50 percent or greater probability) the hearing loss was permanently increased during his period of ACDUTRA. The examiner should comment on the audiometric data from the July 1981 separation examination report.   

(c)  If the condition increased in severity, then determine whether it is least as likely as not (a 50 percent or greater probability) that the increase is a result of the ACDUTRA, including the reported noise exposure during this service.

(d) If a hearing loss disability did NOT pre-exist the appellant's period of ACDUTRA, determine whether it is at least as likely as not (a 50 percent or greater probability) the hearing loss disability had its clinical onset during the Veteran's period of ACDUTRA, or is in anyway related to his period of ACDUTRA.

As to the appellant's period of active military service from August 2004 to December 2005, the Board notes the Veteran was never afforded an entrance examination in connection with this service.  See Smith v. Shinseki 24 Vet. App. 40, 45 (2010) (explaining that the presumption of soundness requires both "Veteran" status and further requires that the Veteran was examined accepted and enrolled).  As there was no official entrance examination prior to this active service, the examiner is to provide an opinion as to the following: 

(a)  whether it is least as likely as not (a 50 percent or greater probability) any hearing loss disability pre-existed the appellant's period of active military service from August 2004 to December 2005.  

(b) If so, an opinion should be provided as to whether it is least as likely as not (a 50 percent or greater probability) that the hearing loss disability increased in severity during active military service from August 2004 to December 2005.  The examiner should discuss all audiograms of record and the Veteran's description of noise exposure.

(c)  If the hearing loss increased in severity the examiner should opine as to whether the evidence clearly and unmistakably (undebatable) demonstrates that the increase was due to the natural progression of the disability.

(d) If a hearing loss disability did NOT pre-exist the appellant's period of active service, determine whether it is at least as likely as not (a 50 percent or greater probability) the hearing loss disability had its clinical onset during the Veteran's period of active service.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


